PER CURIAM.
This is a petition for certiorari pursuant to the Administrative Procedure Act, Chapter 120, Florida Statutes, F.S.A., to review the final order of respondent granting an application of P & M Transit Company, Inc., doing business as Honda of Daytona, for a license as a motor vehicle dealer to sell Honda products in the Day-tona area. Respondent here made substantially the same findings in granting an application in Hess Marine, Inc. v. Calvin, Fla.App., 296 So.2d 114, in which this court’s opinion has been filed on this date. *116The rulings of this court in Hess Marine, Inc., likewise apply in this case. Respondent’s findings do not meet the requirements of Section 320.642, Florida Statutes, F.S.A., for .the granting of this application and preclude the granting of same since respondent affirmatively found that the presently licensed franchise dealer is furnishing adequate service in its locality.
Certiorari is granted, respondent’s order is quashed, and respondent is directed to rescind the license issued to intervenor, P & M Transit Company, Inc., doing business as Honda of Daytona.
RAWLS; C. J., and McCORD and JOHNSON, JJ., concur.